Income tax; deductions; depreciation; Merchant Ship Sales Act. — These cases came before the court on plaintiff’s and defendant’s motions for summary judgment. Upon consideration thereof, together with the opposition thereto, and oral argument of counsel, and on the basis of the decision by this court in Socony Mobil Oil Co., Inc. v. United States, 153 Ct. Cl. 638, the court, on December 17,1962, granted plaintiff’s motion for summary judgment and ordered that judgment be entered for the plaintiff with the amounts of recovery to be determined pursuant to Rule 38(c). The court further ordered that defendant’s motion be denied and that defendant’s counterclaim filed in each of the cases be dismissed. Defendant’s motion for relief from the order of December 17, 1962, was denied March 6, 1963. On March 29, 1963, in accordance with a memorandum report of the commissioner, the court ordered that judgment be entered for the plaintiff for $603,529.14, with interest according to law (1) on $15,-567.63 from July 27,1963; (2) on $290,781.26 from October 5, 1954; (3) on $164,003.97 from July 3, 1956; and (4) on $133,176.28 from October 9,1956.